—In an action for reimbursement of tuition pursuant to Education Law § 3202, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered November 14, 1989, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, without costs or disbursements.
*705We agree with the Supreme Court that the action is one to "vindicate a public interest” and thus the plaintiff was not required to file a notice of claim within three months of the accrual of the action pursuant to Education Law § 3813 (1) (see, Niagara Mohawk Power Corp. v City School Dist., 59 NY2d 262; Union Free School Dist. No. 6 v New York State Human Rights Appeal Bd., 35 NY2d 371; Valhalla Union Free School Dist. v Somers Cent. School Dist., 98 Misc 2d 365).
However, contrary to the plaintiff’s contention, the public interest exception does not permit the commencement of actions against a school district after the expiration of the one-year period of limitation of Education Law § 3813 (2-b). The instant action was commenced more than one year after the period of limitation had expired. Therefore, the action was properly dismissed as time-barred. Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.